
	
		I
		112th CONGRESS
		2d Session
		H. R. 4171
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Broun of Georgia
			 (for himself, Mr. Walberg,
			 Mrs. Bachmann,
			 Mr. Kingston,
			 Mr. Gingrey of Georgia,
			 Mr. Harris, and
			 Mr. Peterson) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Lacey Act Amendments of 1981 to repeal
		  certain provisions relating to criminal penalties and violations of foreign
		  laws, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom from Over-Criminalization and
			 Unjust Seizures Act of 2012.
		2.Criminal
			 penalties
			(a)Prohibited
			 actsSection 3(a) of the Lacey Act Amendments of 1981 (16 U.S.C.
			 3372(a)) is amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph
			 (A), by striking or in violation of any foreign law; and
					(B)in subparagraph
			 (B)—
						(i)in
			 clause (i), by striking , or any foreign law,;
						(ii)in
			 clause (ii), by striking or any foreign law; and
						(iii)in
			 clause (iii), by striking , or under any foreign law,;
			 and
						(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (A), by striking foreign law or ; and
					(B)in subparagraph
			 (B)—
						(i)in
			 clause (i), by striking , or any foreign law,;
						(ii)in
			 clause (ii), by striking or any foreign law; and
						(iii)in
			 clause (iii), by striking , or under any foreign law, .
						(b)PenaltiesSection
			 4 of the Lacey Act Amendments of 1981 (16 U.S.C. 3373) is amended—
				(1)in subsection (a),
			 by striking paragraph (1) and inserting the following:
					
						(1)Assessment
							(A)In
				generalAny person who engages in conduct prohibited by any
				provision of this Act (other than subsections (b), (d), and (f) of section 3)
				and in the exercise of due care should know that the fish, wildlife, or plants
				were taken, possessed, transported, or sold in violation of, or in a manner
				unlawful under, any underlying law, treaty, or regulation, and any person who
				knowingly violates subsection (d) or (f) of section 3, may be assessed a civil
				penalty by the Secretary for each violation in accordance with subparagraph (B)
				or (C), as applicable.
							(B)Market value of
				less than $350If a violation under subparagraph (A) involves
				fish or wildlife or plants with a market value of less than $350 and involves
				only the transportation, acquisition, or receipt of fish, wildlife, or plants
				taken or possessed in violation of any law, treaty, or regulation of the United
				States, tribal law, or any law or regulation of a State, the penalty assessed
				under subparagraph (A) for the violation shall not exceed the lesser of—
								(i)the maximum amount
				of the penalty provided for violation of the law or regulation; or
								(ii)$10,000.
								(C)Other
				violationsFor any violation under subparagraph (A) that is not
				described in subparagraph (B), the penalty assessed under that subparagraph
				shall not exceed $200,000.
							;
				and
				(2)by striking
			 subsections (d) and (e).
				(c)ForfeitureSection
			 5 of the Lacey Act Amendments of 1981 (16 U.S.C. 3374) is amended—
				(1)by striking
			 subsections (a) and (b) and inserting the following:
					
						(a)In
				generalAll fish, wildlife, or plants imported, exported,
				transported, sold, received, acquired, or purchased in violation of section 3
				(other than subsection (b) of that section), or any regulation issued under
				that section, shall be subject to forfeiture to the United States
				notwithstanding any culpability requirements for civil penalty assessment under
				section
				4.
						;
				(2)by redesignating
			 subsections (c) and (d) as subsections (b) and (c), respectively; and
				(3)in subsection (b)
			 (as redesignated), by striking convicted of an offense, or assessed a
			 civil penalty, and inserting assessed a civil
			 penalty.
				(d)Enforcement
				(1)In
			 generalSection 6 of the Lacey Act Amendments of 1981 (16 U.S.C.
			 3375) is amended—
					(A)by striking
			 subsection (b);
					(B)by redesignating
			 subsections (c) and (d) as subsections (b) and (c), respectively;
					(C)in subsection (b)
			 (as redesignated), by striking the third sentence; and
					(D)in the first
			 sentence of subsection (c) (as redesignated)—
						(i)by
			 striking an arrest, a criminal conviction, civil penalty assessment, or
			 forfeiture of property and inserting a civil penalty assessment
			 or forfeiture of property; and
						(ii)by
			 striking or criminal.
						(2)Conforming
			 amendments
					(A)Section 3(c)(3) of
			 the Fish and Wildlife Improvement Act of 1978 (16 U.S.C. 742l(c)(3)) is amended
			 by striking section 6(d) of the Lacey Act Amendments of 1981 (16 U.S.C.
			 3375(d)) and inserting section 6(c) of the Lacey Act Amendments
			 of 1981 (16 U.S.C. 3375(c)).
					(B)Section 503(b) of
			 the Marine Mammal Protection Act of 1972 (16 U.S.C. 1423b(b)) is
			 amended—
						(i)by
			 striking the subsection designation and heading and all that follows through
			 The Secretary may utilize in paragraph (1) and inserting the
			 following:
							
								(b)Utilization of
				other government resources and authoritiesThe Secretary may
				utilize
								;
				and
						(ii)by
			 striking paragraph (2).
						(C)Section 11(d) of
			 the Endangered Species Act of 1973 (16 U.S.C. 1540(d)) is amended in the fourth
			 sentence by striking section 6(d) of the Lacey Act Amendments of 1981
			 (16 U.S.C. 3375(d)) and inserting section 6(c) of the Lacey Act
			 Amendments of 1981 (16 U.S.C. 3375(c)).
					(D)Section 7(f) of
			 the Rhinoceros and Tiger Conservation Act (16 U.S.C. 5305a(f)) is amended by
			 striking section 6(d) of the Lacey Act Amendments of 1981 (16 U.S.C.
			 3375(d)) and inserting section 6(c) of the Lacey Act Amendments
			 of 1981 (16 U.S.C. 3375(c)).
					(E)Section
			 524(c)(4)(A) of title 28, United States Code, is amended by striking
			 section 6(d) of the Lacey Act Amendments of 1981 (16 U.S.C.
			 3375(d)) and inserting section 6(c) of the Lacey Act Amendments
			 of 1981 (16 U.S.C. 3375(c)).
					(F)Section
			 1402(b)(1)(A)(ii) of the Victims of Crime Act of 1984 (42 U.S.C.
			 10601(b)(1)(A)(ii)) is amended by striking section 6(d) of the Lacey Act
			 Amendments of 1981 (16 U.S.C. 3375(d)) and inserting section
			 6(c) of the Lacey Act Amendments of 1981 (16 U.S.C. 3375(c)).
					(e)ExceptionsSection
			 8 of the Lacey Act Amendments of 1981 (16 U.S.C. 3377) is amended by striking
			 subsection (b) and inserting the following:
				
					(b)Activities
				regulated by Tuna Convention ActsParagraphs (1), (2)(A), and
				(3)(A) of section 3(a) shall not apply to any activity regulated by the Tuna
				Conventions Act of 1950 (16 U.S.C. 951 et seq.) or the Atlantic Tunas
				Convention Act of 1975 (16 U.S.C. 971 et
				seq.).
					.
			
